Title: Indenture with John Askew, 1 September 1759
From: Washington, George,Askew, John
To: 



[1 September 1759]

Articles of Agreement made Indented the First day of September One Thousand Seven hundred and fifty nine Between John Askew of the County of Fairfax Joiner of the one part and George Washington of the said County Gentleman of the other part Sheweth that the said John Askew for the Consideration’s herein after mentioned doth oblige himself to work true and faithfully at his trade as a joiner for the said George Washington during the Space of one whole year to begin from the date hereof—that is to say he shall work duely from Sun rise to Sun set allowing proper times only for Eating and if he shall loose any time at his said work either by negligence Sickness or private business of his own the days and hours so lost is to be made up by him the said John Askew at the Years end. And the said John Askew doth further oblige himself by this writing to work at all times and in all places where the business of the said George Washington shall require and that he will use his best endeavour’s to instruct in the art of his trade any Negro or Negroes which the said George Washington shall cause to work with him during the twelve month—In consideration of these

Services well and truely performd, the said George Washington doth promise on his part to let the said John Askew and his wife live at a Plantation adjoining commonly known by the name of Norths without paying Rent, that he will find the said John good & wholesome provisions while he is at work, and at the expiration of the twelve month fully compleated agreable to the true Intent hereof pay him the Currt Sum of Twenty five pounds Lawful money of Virginia—For the just performance of all and each of these Articles the said parties have interchangeably put their hands and Seals the day & year first above written.



John Askew



Go: Washington


Seald and Deliver’d in the Presence of
John Alton



Jno. Foster


